 

 

Exhibit 10(n)

[g5jsrnajw0bd000001.jpg]

LONG TERM INCENTIVE Plan

RESTRICTED STOCK UNIT Agreement

THIS <award_date> RESTRICTED STOCK UNIT AGREEMENT (the "Agreement"), is entered
into as of this <award_date> (the "Award Date") between PACCAR Inc, a Delaware
corporation (the "Company"), and <first_name> <last_name> (the "Recipient").

 

WHEREAS, The Company has established the PACCAR Inc Long Term Incentive Plan
(the "LTIP") in order to provide key employees of the Company and its
subsidiaries with an opportunity to acquire shares of the Company's common
stock, par value $1 per share (the "Common Shares"); and

WHEREAS, the committee of the Board of Directors charged with administering the
LTIP (the "Committee") has determined that it would be in the best interests of
the Company and its stockholders to grant the Restricted Stock Units described
in this Agreement to the Recipient as an inducement to enter into or remain in
the service of the Company and as an incentive for extraordinary efforts during
such service;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

1.

Award.  The Company hereby grants the Recipient <stock units_ awarded> stock
units (the "Restricted Stock Units"), subject to the terms and conditions of the
LTIP and this Agreement (the "Award").  The provisions of the LTIP are
incorporated into this Agreement by this reference.  The Recipient acknowledges
having received a copy of the LTIP, read it, and understood its
provisions.  Each Restricted Stock Unit constitutes the right, subject to the
satisfaction of the terms and conditions of the Plan and this Agreement, to the
issuance to the Recipient of one (1) vested Common Share.

2.

Rights as Stockholder.  Prior to the issuance of Common Shares to the Recipient
following the satisfaction of the terms and conditions of the Plan and this
Agreement, the Recipient has none of the rights and privileges of a stockholder
with respect to the Award and has no right to vote or to receive dividends (but
may be eligible to receive dividend equivalents as described in Section 4
hereof).  A holder of Restricted Stock Units shall have no rights other than
those of a general creditor of the Company.

3.

Vesting.

 

(a)

Conditions.  The Award of Restricted Stock Units shall vest according to the
schedule set forth below provided that the Recipient has been continuously
employed in an LTIP-eligible position through the applicable vesting date:

One-fourth shall vest in the calendar year of the Award Date on the first day of
the month following certification of the performance goal, and an additional
one-fourth on each succeeding first of January, so as to be 100% vested on the
third January 1 following the certification.

 

(b)

Retirement; Death.  If Recipient’s employment in an LTIP-eligible position
terminates by reason of (i) retirement on or after age 62, (ii) retirement on or
after age 55 with 15

Performance-Based Annual

Restricted Stock Unit Agreement – Page 1

 

--------------------------------------------------------------------------------

 

 

years of service (with years of service determined under the terms of the
Company’s defined benefit plan) or (iii) death, then all Restricted Stock Units
held by the Grantee shall become fully vested, notwithstanding the provisions of
Section 3(a) hereof; provided, however, that in the case of Section 3(b)(i)
and/or 3(b)(ii) no such vesting shall occur if a Recipient’s employment in an
LTIP-eligible position terminates on account of Cause or if the Recipient
becomes an employee of, or other service provider to, a Competitor.

For purposes of this Section 3(b), “Cause” shall mean any of the following
conduct: (1) an act of embezzlement, fraud or theft; (2) deliberate disregard of
the rules of the Company or a Subsidiary, (3) unauthorized disclosure of any of
the secrets or confidential information of the Company or a Subsidiary; (4) any
conduct which constitutes unfair competition with the Company or a Subsidiary;
(5) inducing any customers of the Company to breach any contracts with the
Company or a Subsidiary. For purposes of this Section 3(b), “Competitor” shall
mean any company actively engaged in the manufacture, financing or leasing of
vehicles or after-market truck parts or any company that provides technology or
components to vehicle companies at the time Recipient’s employment in an
LTIP-eligible position terminates.

 

(c)

Change in Control; Disability.  Notwithstanding anything in this agreement to
the contrary, in the event of (i) a Change in Control as provided in Section
17.4 of the LTIP or (ii) Recipient’s disability as determined under the
Company’s long-term disability plan (“Disability”) that, in each case, occurs
during the Recipient’s employment in an LTIP-eligible position, the Restricted
Stock Units shall immediately vest in full.  

 

(d)

Forfeiture of Restricted Stock Units.  Except as set forth herein, if
Recipient’s employment in an LTIP-eligible position terminates by reason of
resignation or termination by the Company voluntarily or involuntarily, all
unvested Restricted Stock Units will be immediately forfeited.

4.

Dividend Equivalents.  Restricted Stock Units will accrue dividend equivalents
in the event cash dividends are paid with respect to the Common Shares having a
record date on or after the Award Date and prior to the date on which the
Restricted Stock Units are settled.  Such dividend equivalents will be paid in
cash without interest and paid only if and when the underlying Restricted Stock
Units vest and are settled. For purposes of clarity, no dividend equivalents
shall be paid with respect to any Restricted Stock Units that are settled or
terminated prior to the applicable dividend record date.

 

5.

Terms and Conditions of Settlement.  

 

(a)

With respect to Recipients for whom it is not possible to attain age 65 (or age
55 with 15 years of service) during the vesting schedule of this Award,
Restricted Stock Units that vest in accordance with the terms hereof will be
settled in the form of Common Shares within thirty (30) days of the applicable
date of vesting.

 

(b)

Restricted Stock Units that vest in accordance with the terms hereof will be
settled in the form of Common Shares within thirty (30) days following the
earliest to occur of the following: (i) the normal vesting dates provided for in
Section 3(a), (ii) Recipient’s separation from service within the meaning of
Section 409A of the Code on account of retirement on or after age 62, (iii)
Recipient’s Disability that qualifies as a disability within the meaning of
Section 409A of the Code, (iv) Recipient’s death or (v) a Change

Performance-Based Annual

Restricted Stock Unit Agreement – Page 2

 

--------------------------------------------------------------------------------

 

 

in Control that qualifies as a change in control event within the meaning of the
Treasury Regulations promulgated under Section 409A of the Code; provided,
however, that with respect to Section 5(b)(ii), if Recipient is a “specified
employee” within the meaning of Section 409A at the time of such separation from
service, then settlement of such Recipient’s Restricted Stock Units will instead
be made on the date that is six (6) months and one (1) day following the date of
Recipient’s separation from service, unless Recipient dies following his or her
separation from service prior to such time, in which case, the Restricted Stock
Units will be paid in accordance with Section 5(d) hereof.  Fractional Shares
will not be issued upon the vesting of Restricted Stock Units. Where a
fractional Share would be owed to the Employee upon the vesting of Restricted
Stock Units, a cash payment equivalent will be paid in place of any such
fractional Share using the Fair Market Value on the relevant settlement date.

 

(c)

Subject to Section 409A of the Code, the Company is not required to issue or
deliver any Common Share certificates before completing the steps necessary to
comply with applicable federal and state securities laws (including any
registration requirements and regulations governing short swing trading of
securities) and applicable stock exchange rules and practices.  The Company will
use commercially reasonable efforts to cause compliance with those laws, rules
and practices.

 

(d)

If the Recipient dies before the Company has issued any Common Shares, the
Company will issue Common Share certificates to the beneficiary or beneficiaries
the Recipient designated, in the proportions the Recipient specified.  To be
effective, a beneficiary designation must be made in accordance with applicable
Company procedures.  If the Recipient failed to designate a beneficiary or
beneficiaries, the Company will issue Common Share certificates to the
Recipient’s surviving spouse or, if there is none, to his or her estate.  

6.

Withholding of Tax.  To the extent that this Award results in tax withholding
for any federal or state tax purposes, no later than the date as of which such
tax withholding is first required, Recipient shall pay to the Company in cash
any federal or state tax required to be withheld with respect to such
amount.  If the Recipient fails to do so, the Company will withhold Common
Shares subject to this Award having a fair market value on the date of
withholding equal to the minimum tax withholding obligation.  In addition, the
Recipient shall be permitted to satisfy the Company’s tax withholding
requirements by making a written election (in accordance with such rules and
regulations and in such form as the Company may determine) to have the Company
withhold Common Shares subject to this Award having a fair market value on the
date as of which such tax withholding is first required equal to the minimum tax
withholding obligation.  With respect to any individual subject to Section 16(b)
of the Securities Act of 1934, the Company shall not have any discretion over
whether the individual satisfies such tax withholding obligations under this
Award with cash or through the withholding of Common Shares subject to the award
and such obligation shall be satisfied through the withholding of Common Shares
subject to the Award (with no sale of Common Shares on behalf of the holder to
satisfy such withholding obligations) or by using cash, as elected by such
individual.  

7.

Legality of Issuance; Restrictions on Transfer.  Subject to Section 409A of the
Code, no Common Shares shall be issued unless and until the Company has
determined that:

Performance-Based Annual

Restricted Stock Unit Agreement – Page 3

 

--------------------------------------------------------------------------------

 

 

(a)

it and the Recipient have taken any actions required to register the Common
Shares under the Securities Act of 1933, as amended (the "Securities Act") or to
perfect an exemption from the registration requirements thereof;

 

(b)

any applicable listing requirement of any stock exchange on which Common Shares
are listed has been satisfied; and

 

(c)

any other applicable provision of state or federal law has been satisfied.

 

(d)

Regardless of whether the offering and sale of Common Shares under the LTIP have
been registered under the Securities Act or have been registered or qualified
under the securities laws of any state, the Company may impose restrictions upon
the sale, pledge or other transfer of such Common Shares (including the
placement of appropriate legends on stock certificates) if, in the judgment of
the Company and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the Securities Act, the securities laws of any
state or any other law or with restrictions imposed by the Company's
underwriters.

8.

Non-transferability.  This Award shall be subject to the transfer restrictions
of Article 14 of the LTIP.

9.

No Registration Rights.  The Company may, but shall not be obligated to,
register or qualify the issuance of Common Shares under the Securities Act or
any other applicable law.  The Company shall not be obligated to take any
affirmative action in order to cause the issuance of Common Shares under this
Agreement to comply with any law.

10.

Removal of Legends.  If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Common Shares is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Common Shares but
lacking such legend.

11.

Investment Intent.  In the event that the issuance of Common Shares under the
LTIP is not registered under the Securities Act but an exemption is available
which requires an investment representation or other representation, the
Recipient shall represent and agree at the time of exercise that the Common
Shares being acquired upon exercising this option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

12.

No Employment Rights.  Nothing in this Agreement shall be construed as giving
the Recipient the right to be retained as an employee.  The Company reserves the
right to terminate the Recipient's service at any time, with or without cause
(subject to any employment agreement between the Recipient and the Company).

13.

Administration.  The Committee administers the LTIP and this Agreement.  The
Committee shall have sole discretion to interpret the LTIP and this Agreement,
amend and rescind rules relating to its implementation and make all
determinations necessary for administration of the LTIP and this Agreement.  The
Recipient's rights under this Agreement are expressly subject to the terms and
conditions of the LTIP, including continued shareholder approval of the LTIP,
and to any guidelines the Company adopts from time to time.

14.

Entire Agreement.  The Award is in all respects subject to the provisions set
forth in the LTIP to the same extent and with the same effect as if the
provisions of the LTIP were set forth fully herein.  Subject to compliance with
Section 409A of the Code, in the event that the terms

Performance-Based Annual

Restricted Stock Unit Agreement – Page 4

 

--------------------------------------------------------------------------------

 

of this Award conflict with the terms of the LTIP, the LTIP shall control.  This
Agreement is the entire Agreement between the parties to it, and any and all
prior oral and written representations are merged into and superseded by this
Agreement.  This Agreement may be amended only by written agreement between the
Recipient and the Company.

15.

No Limitation on Rights of the Company.  The award of Restricted Stock Units
does not and will not in any way affect the right or power of the Company to
make adjustments, reclassifications or changes in its capital or business
structure, or to merge, consolidate, dissolve, liquidate, sell or transfer all
or any part of its business or assets.

16.

Share Adjustments.  If there are any changes in the number or value of shares of
Common Shares by reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers or other events as stated in Article 10 of the LTIP,
then proportionate adjustments shall be made to the number of Common Shares and
dividend equivalents issuable hereunder in order to prevent dilution or
enlargement of rights.  This provision does not, however, authorize the delivery
of fractional Common Shares under the LTIP.

17.

Notices.  Any notice or other communication required or permitted under the LTIP
or this Agreement may be given pursuant to the online or other administrative
procedures established by the Company from time to time that are communicated to
the Recipient in writing (including, electronically).  Notice may also be given
in writing and must be delivered personally, sent by certified, registered or
express mail, or sent by overnight courier, at the sender's expense.  Notice
will be deemed given when delivered personally or, if mailed, three days after
the date of deposit in the United States mail or, if sent by overnight courier,
on the regular business day following the date sent.  Notice to the Company
should be sent to PACCAR Inc, Attention: Corporate Compensation.  Notice to the
Recipient should be sent to his or her business address.

18.

Data Privacy.  By entering into this Agreement, Recipient:

 

(a)

agrees to disclose certain personal data requested by the Company to administer
the LTIP and expressly consents to the Company's processing such data for
purposes of the implementation or administration of the LTIP and this Agreement;

 

(b)

waives any data privacy rights Recipient may have with respect to such data; and

 

(c)

authorizes the Company and any of its authorized agents to store and transmit
such information in electronic form.

19.

Successors.  All obligations of the Company under this Agreement will be binding
on any successor to the Company, whether the existence of the successor results
from a direct or indirect purchase of all or substantially all of the business
and/or assets of the Company, or a merger, consolidation, or other event.

20.

Governing Law.  To the extent not preempted by federal law, this Agreement will
be construed and enforced in accordance with, and governed by, the laws of the
State of Washington as such laws are applied to contracts entered into and
performed in such State.

21.

Limitation on Rights; No Right to Future Awards; Extraordinary Item of
Compensation.  By entering into this Agreement and accepting the grant of an
award evidenced hereby, Recipient acknowledges:

 

(a)

that the LTIP is discretionary in nature and may be suspended or terminated by
the Company at any time;

Performance-Based Annual

Restricted Stock Unit Agreement – Page 5

 

--------------------------------------------------------------------------------

 

 

(b)

that the Award of Restricted Stock Units is a one-time benefit which does not
create any contractual or other right to receive future awards, grants of stock
options, or benefits in lieu thereof;

 

(c)

that all determinations with respect to any such future Awards, including, but
not limited to, the times when Awards shall be made, the number of Common Shares
to be awarded, and the vesting of any Restricted Stock Units there under, will
be at the sole discretion of the Company;

 

(d)

that the Recipient's participation in the LTIP is voluntary;

 

(e)

that the value of the Award is an extraordinary item of compensation which is
outside the scope of the Recipient's employment contract, if any;

 

(f)

that the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; and

 

(g)

that the future value of the Commons Shares is unknown and cannot be predicted
with certainty.

22.

Section 409A of the Internal Revenue Code.  In the event any amendments to this
Agreement or the Plan are reasonably necessary or advisable in order to comply
with Section 409A of the Internal Revenue Code, the parties hereby agree to such
amendments.

I agree to the terms and conditions of this restricted stock unit agreement and
acknowledge having received the PACCAR Long Term Incentive Plan.  

 

RECIPIENT SIGNATURE:

 

 

PACCAR Inc:

 

 

 

 

 

 

By:

 

 

 

 

 

<award_date>

 

 

<award_date>

<first_name> <last_name>

Date

 

VP Human Resources

Date

 

 

 

 

 

 

 

 

Company's Address:

 

 

 

 

777 - 106th Avenue N.E.

 

 

 

 

P.O. Box 1518 

 

 

 

 

Bellevue, WA 98009 

 

 

Performance-Based Annual

Restricted Stock Unit Agreement – Page 6

 